             Case 3:17-cv-00939-WHA Document 2704 Filed 08/28/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                            SAN FRANCISCO AND SAN JOSE DIVISIONS

14
     WAYMO LLC,                               )   CASE NO. CV 17-939 WHA
15                                            )
             Plaintiff,                       )
16                                            )   [COMPLAINT FILED FEBRUARY 23, 2017]
        v.                                    )
17                                            )
     UBER TECHNOLOGIES, INC. ET AL,           )
18                                            )
             Defendant.                       )
19                                            )
                                              )
20   UNITED STATES OF AMERICA,                )   CASE NO. CR 19-377 LHK
                                              )
21           Plaintiff,                       )   [INDICTMENT FILED AUGUST 15, 2019]
                                              )
22      v.                                    )   NOTICE OF RELATED CASE IN A CRIMINAL
                                              )   ACTION
23   ANTHONY SCOTT LEVANDOWSKI,               )
                                              )
24           Defendant.                       )
                                              )
25

26

27

28

     NOTICE OF RELATED CASE                   1
     CV 17-939 WHA and CR 19-377 LHK
             Case 3:17-cv-00939-WHA Document 2704 Filed 08/28/19 Page 2 of 4



 1                       Introduction and Description of the Related Cases, L.R. 8-1(c)(2)

 2          Pursuant to Criminal Local Rule 8-1, the United States hereby notifies the Court that the two

 3 above-captioned cases are related. The earlier-filed civil action, Case No. CV 17-939 WHA, involved

 4 claims that Uber Technologies, Inc. and two entities formed by Anthony Levandowski, Ottomotto LLC

 5 and Otto Trucking LLC, misappropriated certain trade secrets developed by Google Inc. and

 6 subsequently assigned to Waymo LLC. The later-filed criminal action, Case No. CR 19-377 LHK,

 7 charges Anthony Levandowski with theft of trade secrets.

 8                    Brief Statement of the Relationship Between the Cases, L.R. 8-1(c)(3)

 9          Levandowski was not a party to the civil action, but his alleged theft of Google files related to

10 self-driving technology was central to Waymo’s theory of the case; i.e., that Uber leveraged the stolen

11 information to shortcut the process of building custom LiDAR for self-driving cars. (See ECF 1, at 5.)

12 During the discovery process, the Court publicly referred the case “to the United States Attorney for

13 investigation of possible theft of trade secrets based on the evidentiary record supplied thus far

14 concerning plaintiff Waymo LLC’s claims for trade secret misappropriation.” (ECF 428; see also ECF

15 433.) The civil case ultimately settled partway through trial, on February 9, 2018.

16          At the time of the civil settlement, the criminal investigation by the U.S. Attorney’s Office and

17 the Federal Bureau of Investigation was ongoing. On August 15, 2019, a grand jury returned an

18 indictment charging Levandowski with thirty-three counts of theft and attempted theft of trade secrets,

19 in violation of Title 18, United States Code, Sections 1832(a)(1), (2), (3), & (4). Levandowski is the

20 sole defendant against whom criminal charges have been filed. The Indictment identifies thirty-three

21 specific files alleged to contain trade secrets. The technology revealed in at least twelve of the files was

22 the subject of litigation in the civil case. For example, Counts One through Six of the Indictment relate

23 to Google’s transmit block configuration, trade secrets numbers two and seven in the civil case. Count

24 Twenty-Seven of the Indictment is a presentation regarding Google’s unique fiber laser design and was

25 trade secret number ninety in the civil case.

26                   Government’s Position on Assignment to a Single Judge, L.R. 8-1(c)(4)

27          Based upon the foregoing, the cases are related within the meaning of L.R. 8-1. Both actions

28 concern one or more of the same alleged events, occurrences, transactions, or property. Furthermore,

     NOTICE OF RELATED CASE                           2
     CV 17-939 WHA and CR 19-377 LHK
            Case 3:17-cv-00939-WHA Document 2704 Filed 08/28/19 Page 3 of 4



 1 there will be some duplication of labor if they are heard by different judges. Government counsel

 2 believes that assignment of these cases to a single judge is likely to conserve judicial resources and

 3 promote an efficient determination of the criminal action.

 4

 5 DATED: August 28, 2019                                        Respectfully submitted,

 6                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 7

 8
                                                                 __________/s/______________
 9                                                               KATHERINE L. WAWRZYNIAK
                                                                 ANDREW F. DAWSON
10                                                               AMIE D. ROONEY
                                                                 Assistant United States Attorneys
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF RELATED CASE                          3
     CV 17-939 WHA and CR 19-377 LHK
            Case 3:17-cv-00939-WHA Document 2704 Filed 08/28/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2          I, Katherine L. Wawrzyniak, certify as follows:

 3          1.     I am an Assistant United States Attorney in the Criminal Division of the United States

 4 Attorney’s Office for the Northern District of California.

 5          2.     On August 27, 2019, I served the document, which was also electronically filed through

 6 the court’s electronic-filing system under the above case numbers, titled:

 7                 NOTICE OF RELATED CASE IN A CRIMINAL ACTION

 8 on the party or parties listed below by causing a copy of the document to be mailed by U.S Mail, and

 9 delivering the document by electronic mail, to the following addresses:
10 Ismail Ramsey (izzy@ramsey-ehrlich.com)              Cris Arguedas (arguedas@achlaw.com)
   Miles Ehrlich (miles@ramsey-ehrlich.com)             Ted Cassman (cassman@achlaw.com)
11 Amy Craig (amy@ramsey-ehrlich.com)                   Raphe Goldman (goldman@achlaw.com)
   Ramsey & Ehrlich LLP                                 Arguedas Cassman Headley & Goldman LLP
12
   803 Hearst Ave.                                      803 Hearst Ave.
13 Berkeley, CA 94710                                   Berkeley, CA 94710
   Counsel for Defendant Anthony Levandowski            Counsel for Defendant Anthony Levandowski
14

15

16 DATED: August 28, 2019                                              /s/
                                                                KATHERINE L. WAWRZYNIAK
17                                                              Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF RELATED CASE                         4
     CV 17-939 WHA and CR 19-377 LHK
